Citation Nr: 0915724	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  07-17 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
Veteran's death.

2.  Entitlement to accrued benefits.

3.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of the Veteran who 
served in the New Philippine Scouts from May 1946 until March 
1951.  He died in October 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2006 and November 2006 
rating decisions from the Department of Veterans Affairs 
(VA), Regional Office (RO), in Manila, the Republic of the 
Philippines.

A review of the record reflects the appellant timely appealed 
a May 1998 rating decision which denied entitlement to 
accrued benefits.  There is no indication that this issue has 
ever been adjudicated by the Board.  As there is no evidence 
that the appellant withdrew this issue, the Board accepts the 
claim for entitlement to accrued benefits as being on appeal.  
See Ingram v. Nicholson, 20 Vet. App. 156, 164 (2006) ("a 
claim remains pending until there is an explicit adjudication 
of the claim or an explicit adjudication of a subsequent 
'claim' for the same disability"); Fanning v. Brown, 4 Vet. 
App. 225, 228-29 (1993) (Board is obligated to review all 
issues which are reasonably raised from a liberal reading of 
the appellant's substantive appeal, including all documents 
or oral testimony submitted prior to the Board decision).

In this regard, after the May 1999 Statement of the Case 
which addressed the issue entitlement to accrued benefits, 
additional evidence, including an affidavit, private medical 
records and service treatment records, have been associated 
with the claims file.  These records have not been considered 
by the RO, and no waiver of such consideration is of record.  
Although this would generally require a remand for the RO to 
adjudicate the new evidence, the Board notes that the 
evidence submitted is not relevant to the issue of 
entitlement to accrued benefits.  Because the additional 
evidence in question is not relevant to the issue on appeal, 
this evidence need not be referred back to the RO.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

In this decision the Board reopens the claim for service 
connection for the cause of the Veteran's death.  The Board 
has carefully reviewed the evidence of record, and 
regretfully finds that this matter must be REMANDED for 
further development.  Additionally, the issue of entitlement 
to DIC under 38 U.S.C.A. § 1318 is being REMANDED and is 
addressed in the REMAND portion of the decision below.  These 
issues are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


FINDINGS OF FACT

1.  A December 2000 Board decision denied service connection 
for the cause of the Veteran's death; the appellant did not 
appeal this decision and it is final.

2.  The evidence associated with the claims file subsequent 
to the December 2000 Board decision relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for the cause of the Veteran's death and 
raises a reasonable possibility of substantiating the claim.

3.  There were no benefits due and unpaid to the Veteran at 
the time of his death.


CONCLUSIONS OF LAW

1.  Evidence received since the final December 2000 
determination wherein the Board denied the appellant's claim 
of entitlement to service connection for the cause of the 
Veteran's death is new and material, and the appellant's 
claim for that benefit is reopened.  38 U.S.C.A. §§ 5103, 
5103A, 5104, 5107, 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156, 3.159, 20.1104 (2008).

2.  The criteria for payment of accrued benefits have not 
been met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. 
§§ 3.102, 3.151, 3.1000 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The appellant seeks service connection for the cause of the 
Veteran's death.  A claim for service connection for the 
cause of the Veteran's death was previously considered by the 
RO in May 1998.  The appellant timely perfected her appeal of 
the May 1998 RO decision, and the Board denied the claim in 
December 2000.  The appellant did not appeal the December 
2000 Board decision and, therefore, it is final.  38 C.F.R. 
§ 20.1104.  As such, the appellant's claim may be reopened 
only if new and material evidence has been secured or 
presented since the last final rating decision.  See Glynn v. 
Brown, 6 Vet. App. 523 (1994).

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim.  Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The 
Board may not then proceed to review the issue of whether the 
duty to assist has been fulfilled, or undertake an 
examination of the merits of the claim.  The Board will 
therefore undertake a de novo review of the new and material 
evidence issue.

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection. See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the 
notice letter provided to the appellant in July 2006 included 
the definition of new and material evidence and the criteria 
for establishing service connection.  Although the appellant 
was not notified of the reasons for the previous denial of 
the claim for entitlement to service connection for the cause 
of the Veteran's death, the Board finds the evidence 
associated with the claims file is sufficient to reopen the 
claim and as such, a deficiency in notice, if any, does not 
inure to the Veteran's prejudice.  

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material."  Under 
38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  Additionally, if at any time after VA 
issues a decision on a claim additional relevant official 
service department records are received that existed and had 
not been associated with the claims file when VA first 
decided the claim, the claim will be reconsidered 
notwithstanding the provisions of 38 C.F.R. § 3.156(a).  See 
38 C.F.R. § 3.156(c).

Initially, it is noted that the evidence to be reviewed for 
sufficiency to reopen a claim is the evidence submitted since 
the most recent final denial of the claim on any basis.  
Evans v. Brown, 9 Vet.App. 273 (1996).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the Veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision." Hodge v. West, 155 F. 3d 
1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.

At the time of the December 2000 Board decision that denied 
service connection for the cause of the Veteran's death, the 
evidence of record consisted of service treatment records, 
private medical records, the reports of VA examinations and 
the certificate of death.  Subsequently, additional service 
treatment records, private records and an affidavit of the 
appellant have been associated with the claims file.

The evidence submitted subsequent to the December 2000 rating 
decision is new, in that it was not previously of record.  
The evidence is also material.  Initially, the Board notes 
that in April 2007, the RO received additional service 
treatment and personnel records.  While the majority of these 
records appear to be duplicative of other service treatment 
records already associated with the claims file, there are 
several personnel records surrounding the physical evaluation 
board and the Veteran's retirement, along with some extracts 
concerning service hospitalization which were not associated 
with the claims file at the time of the prior decision.  See 
38 C.F.R. § 3.156(c).  

Additionally, the Board notes that the claim for service 
connection for the cause of the Veteran's death was denied in 
the December 2000 Board decision as there was no evidence 
that a vascular disorder, including hypertension, or 
pneumonia were related to service.  Additionally, the death 
certificate did not list the service-connected pulmonary 
tuberculosis as a cause of death; nor was there any evidence 
that the Veteran had active pulmonary tuberculosis at the 
time of death.  The Board further indicated there was no 
evidence the pulmonary tuberculosis caused or contributed to 
the cause of the Veteran's death.  The evidence received 
subsequent to the December 2000 Board decision includes a 
private undated clinical abstract of the Veteran's October 
1996 hospital admission.  Significantly, this abstract 
related that an X-ray revealed pulmonary tuberculosis at the 
right upper lung and indicated medication was started to 
treat this condition.  The final diagnosis included 
cardiorespiratory arrest due to cerebrovascular accident and 
pulmonary tuberculosis.  Presuming such evidence is credible 
for the limited purpose of ascertaining its materiality, this 
would, therefore, relate to the unestablished element of a 
nexus between the Veteran's service-connected disability and 
his death.

Presumed credible, the additional evidence received since the 
March 2002 rating decision relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  Accordingly, the 
Board finds that the claim for service connection for the 
cause of the Veteran's death is reopened.

Accrued Benefits

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Concerning the 
appellant's claim for accrued benefits, VCAA notice is not 
required as the issue involves a claim that cannot be 
substantiated as a matter of law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (where the law and not the evidence 
is dispositive the Board should deny the claim on the ground 
of the lack of legal merit or the lack of entitlement under 
the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not 
required to provide notice of the information and evidence 
necessary to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit).  

The decedent died in October 1996, and the appellant filed a 
claim for DIC in December 1996.  That application included a 
claim for accrued benefits.  A rating decision dated in May 
1998 denied accrued benefits and informed the appellant that 
the claim for accrued benefits could not be approved because 
the decedent did not have any pending claims at the time of 
his death.

Under 38 U.S.C.A. § 5101(a), a specific claim and the form 
prescribed by the Secretary must be filed in order for 
benefits to be paid or furnished to any individual under laws 
administered by the VA.  Applications for accrued benefits 
are governed by 38 U.S.C.A. § 5121 which states, in relevant 
part, that periodic monthly benefits under laws administered 
by the Secretary to which an individual was entitled at death 
under existing ratings or decisions, or based on evidence in 
file at the date of death and due and unpaid for a specific 
period of time, two years in this case, shall, upon the death 
of such individual be paid to the Veteran's spouse.

There has been a significant statutory change regarding the 
payment of benefits accrued and unpaid at the time of a 
Veteran's death.  In this regard, 38 U.S.C.A. § 5121(a) has 
been amended by repealing the 2-year limit on accrued 
benefits such that a Veteran's survivor may receive the full 
amount of the award for accrued benefits.  Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003).  However, Congress specifically stated that this 
provision applies to deaths occurring on or after the date of 
enactment of the Act, or December 16, 2003.  Because the 
decedent's death predates that date, this recent statutory 
amendment is not applicable to the instant appeal.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that reading 38 U.S.C.A. §§ 5101 
and 5121 together compels a conclusion that, in order for a 
surviving spouse to be entitled to accrued benefits, the 
Veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  See Jones v. West, 136 F.3d 
1296, 1299 (Fed. Cir. 1998).  In Zevalkink v. Brown, 102 F.3d 
1236 (Fed. Cir. 1996) the Federal Circuit held that a 
surviving spouse's accrued benefits claim was derivative of 
the Veteran's claim.  In other words, as a consequence of the 
derivative nature of the surviving spouse's claim, if the 
Veteran had no claim pending at the time of his death, the 
surviving spouse has no claim upon which to derive her own 
application. Id.

A review of the record discloses that no accrued benefits 
were due and unpaid to the decedent at the time of his death.  
Rather, the most recent claim prior to the Veteran's death 
was filed in February 1989 and concerned entitlement to an 
increased disability rating for the service-connected 
tuberculosis.  A rating decision dated in October 1990 denied 
this claim.  The Veteran did not appeal the October 1990 
rating decision and it became final.  38 C.F.R. § 20.1103.  
Therefore, no benefits were owed to the decedent based upon 
that rating decision.  No further claim was filed by the 
Veteran during his lifetime.  Nor has the appellant contended 
that the Veteran had a claim pending at the time of his 
death.  Accordingly, the Board concludes that entitlement to 
accrued benefits has not been demonstrated.


ORDER

New and material evidence having been submitted, the claim 
for service connection for the cause of the Veteran's death 
is reopened.  To this extent and to this extent only, the 
appeal is granted.

Entitlement to accrued benefits is denied.


REMAND

Having reopened the claim for service connection for the 
cause of the Veteran's death, the Board finds that further 
development is necessary.  Although the Board sincerely 
regrets the additional delay, it is necessary to ensure that 
there is a complete record upon which to decide the 
appellant's claim so that she is afforded every possible 
consideration.  

In the context of a claim for DIC benefits, section 5103(a) 
notice must include (1) a statement of the conditions, if 
any, for which a Veteran was service connected at the time of 
his death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service- connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007). While there are 
particularized notice obligations with respect to a claim for 
DIC benefits, there is no preliminary obligation on the part 
of VA to conduct a predecisional adjudication of the claim 
prior to providing a section 5103(a)-compliant notice.  To 
date, VA has not provided the appellant with notice 
consistent with the Court's holding in Hupp. This must be 
accomplished.

VA has a duty to make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. 
§ 3.159(c), (d) (2008).  In this regard, a review of the 
record reflects that although the claims file includes some 
records concerning the Veteran's October 1996 
hospitalization, the complete medical records from this 
hospitalization are not associated with the claims file.  
These records are clearly relevant and should be obtained.  
38 U.S.C.A. § 5103A(b).

Additionally, the Board is of the opinion that another VA 
medical opinion is warranted.  Although the Veteran's claims 
file was reviewed in March 1998 in connection with the claim, 
the Board finds that this examination was incomplete.  See 38 
C.F.R. § 4.2 (If the findings on an examination report do not 
contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes.).  Specifically, the examiner only addressed 
whether or not there was active tuberculosis and failed to 
express an opinion as to whether any tuberculosis, dormant or 
active, caused or contributed to the Veteran's respiratory 
failure, pneumonia, or cerebral vascular accident.   

Finally, after the appellant received notice of an May 1999 
rating decision that denied her claim for DIC under the 
provisions of 38 U.S.C.A. § 1318, she expressed disagreement 
with the decision in a statement which was received by the RO 
in October 1999.  The claims file does not contain a 
Statement of the Case for the claim.  The Board must 
therefore remand that issue for the issuance of an Statement 
of the Case.  See Manlincon v. West, 12 Vet. App. 238, 240 
(1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the appellant 
and her representative a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b). The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the appellant's claim.  The 
notice should include (1) a statement of 
the conditions for which the Veteran was 
service connected at the time of his 
death; (2) an explanation of the evidence 
and information required to substantiate a 
DIC claim based on a previously service- 
connected condition; and (3) an 
explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet service 
connected.  The letter should indicate 
which portion of the evidence, if any, is 
to be provided by the Veteran and which 
portion, if any, VA will attempt to obtain 
on her behalf.  

2.  The RO/AMC should contact the 
appellant to obtain a release for records 
from the San Antonio de Padua General 
Hospital.  After securing the necessary 
release(s), the RO/AMC should obtain those 
records that have not been previously 
secured.  To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The appellant and her 
representative should also be informed of 
the negative results, and should be given 
opportunity to submit the sought-after 
records.

3.  The RO/AMC shall forward the Veteran's 
claims file to an appropriate medical 
specialist for an opinion.  It is 
requested that the examiner review the 
Veteran's records, to include the clinical 
abstract San Antonio de Padua General 
Hospital, and render an opinion as to the 
following:

(a) Whether it is as likely as not that at 
the time of his death the Veteran had 
active pulmonary tuberculosis of the right 
upper lung?

(b) Whether it is as likely as not that 
that the service-connected tuberculosis, 
either active or dormant, caused or 
contributed to the respiratory failure, 
pneumonia and cerebrovascular accident 
that caused the Veteran's death.

A complete rationale for any opinion 
expressed should be included in the 
report.  It is requested that the examiner 
discuss the prior medical evidence in 
detail and reconcile any contradictory 
evidence.

4.  The RO/AMC shall then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full.  Specific 
attention is directed to the requested 
examination report. The RO/AMC must ensure 
that the medical report is complete and in 
full compliance with the above directives. 
If the report is deficient in any manner 
or fails to provide the specific opinion 
requested, it must be returned to the 
examiner for correction.  38 C.F.R. § 4.2 
(2008); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO/AMC shall then readjudicate the 
appellant's claims, with application of 
all appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claims remains adverse to the Veteran, 
he and his representative should be 
furnished a Supplemental Statement of the 
Case and afforded an appropriate period of 
time within which to respond thereto.

6.  The RO/AMC should re-examine the 
appellant's claim pertaining to 
entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318.  If no additional 
development is required, the RO should 
prepare an Statement of the Case  in 
accordance with 38 C.F.R. § 19.29, unless 
the matter is resolved by granting the 
benefit sought, or by the appellant's 
withdrawal of the notice of disagreement.  
If, and only if, the appellant files a 
timely substantive appeal, should the 
issue be returned to the Board.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purposes of this REMAND are to 
obtain additional information and comply with due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


